DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-22 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1-9 and 15-22 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "the reflective surface is configured to reflect at least a portion of the emitted light pulses so as to provide an extended field of view, wherein the lidar system is further configured to provide information indicative of objects within the extended field of view.”
Claims 10-14 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "receiving at least a first portion of the return light pulses from the default field of view as a first detected light signal; receiving at least a second portion of the return light pulses from the extended field of view as a second detected light signal; and transmitting point cloud data, wherein the point cloud data is based on the first detected light signal and the second detected light signal, and indicative of objects within the default field of view and the extended field of view.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jeong et al. (Patent No. US 10,591,598 B2) discloses a light detection and ranging (lidar) device including a lower base; an upper base; a laser emitting unit for emitting a laser in a form of a point light source; a nodding mirror for transforming the laser in the form of the point light source to a line beam pattern which is perpendicular to the lower base, wherein the nodding mirror reflects the laser emitted from the laser emitting unit; a polygonal mirror for transforming the line beam pattern to a plane beam pattern and receiving a laser reflected from an object; and a sensor unit for receiving the laser reflected from the object via the polygonal mirror.
Jang et al. (Patent No. US 10,578,721 B2) discloses a lidar device comprising a laser emitting unit for including a plurality of VCSEL elements emitting a laser beam and a metasurface for including a plurality of beam steering cells arranged in a form of two-dimensional array by a row direction and a column direction, wherein the plurality of beam steering cells guide the laser beam by using nanopillars.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEUNG C SOHN/Primary Examiner, Art Unit 2878